Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 1 of 6 PageID: 21053

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



    [N RE: JOHNSON & JOHNSON                    :      Civil Action No. 3:16-md-2738-fLW-
    TALCUM POWDER PRODUCTS                      :      LHG
    MARKETING, SALES PRACTICES
    AND PRODUCTS LIABILITY                      :              MDL No. 2738
    LITIGATION




                    FIRST AMENDED CASE MANAGEMENT ORDER NO. 3
                             (Filing of Short Form Complaints)

              IT IS HEREBY ORDERED, with consent of all Parties, that the following

    process be followed for filing Short Form Complaints and responsive pleadings in this

    multidistrict litigation:1

    Cases Currently Pendin% in MDL No. 2738

               1.    For all complaints currently pending in this multidistrict litigation (with

    the exception of the cases in which there is a Motion to Remand pending), Plaintiffs

    shall file a Short Form Complaint in the format set forth in Exhibit I to the Direct Filing

    Order (CMO No. 2) within thirty (30) days of the date of this Order.

              2.     For those cases in which there is a Motion to Remand pending, Plaintiffs

    shall not be required to file a Short Form Complaint until the motion has been decided.

    If the Motion to Remand is denied, Plaintiffs shall file a Short Form Complaint in the



    1
      This First Amended Case Management Order No. 3, which is consented to by all parties, replaces
    the original Case Management Order No. 3, which was entered on March 28, 2017.
    50461 157v,1
Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 2 of 6 PageID: 21054

    format set forth in Exhibit 1 to the Direct Filing Order for each individual Plaintiff

    within thirty (30) days from the date of the order denying the Motion to Remand.

              3.   For all complaints currently pending in this multidistrict litigation for

    which original service of process was proper, Plaintiffs shall file the Short form

    Complaint electronically in the individual case docket and the ECF notice shall

    constitute service.

              4.   If the original complaint pending in this multidistrict litigation had not

    been properly served on Defendants as of the entry date of this Order, within ten days

    or within the time remaining under FED. R. Civ. P. 4(m), whichever is greater, Plaintiffs

    may serve Defendants as follows:

              Johnson & Johnson. Defendant Johnson & Johnson may be served with the

    Short Form Complaint in the In re: Johnson & Johnson Talcum Powder Products

    Marketing, Sales Practices and Products Liability Litigation only via first class,

    certified, or overnight mail at:

                                Law Department
                                Johnson & Johnson
                                One Johnson & Johnson Plaza
                                New Brunswick, New Jersey 08933

    By agreeing to accept service via first class, certified, or overnight mail at this address,

    Johnson & Johnson does not waive any defenses available to it.




                                                 2
    50461 157v.1
Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 3 of 6 PageID: 21055

             Johnson & Johnson Consumer Inc. Defendant Johnson & Johnson

    Consumer Inc. may be served with the Short Form Complaint in the re: Johnson &

   Johnson Talcum Powder Products Marketing, Sales Practices and Products Liability

   Litigation only via first class, certified, or overnight mail:

                                Law Department
                                Johnson & Johnson Consumer, Inc.
                                One Johnson & Johnson Plaza
                                New Brunswick, New Jersey 08933

    By agreeing to accept service via first class, certified, or overnight mail at this address,

    Johnson & Johnson Consumer Inc. does not waive any defenses available to it.

              Imerys Talc America, Inc. Subject to the following conditions, Defendant

    Imerys Talc America Inc. agrees to waive formal service of process in cases directly

    filed in in the District of New Jersey pursuant to the Direct Filing Order. Defendant

    Imerys Talc America Inc. does not waive any defenses available to them by waiving

    service of process.

              For cases filed pursuant to the Direct Filing Order, service shall be deemed

    perfected upon Imerys Talc America Inc., when Plaintiffs provide Notice of filing

    of the Short Form Complaint along with the Short Form Complaint itself by email

    to:


                          MDLImerysComplaintsgo rdon rees.com
                                           and
                          talccomp1aintscoughlinduffy.com




                                                  3
    50461 157v.1
Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 4 of 6 PageID: 21056



              Service will be effective if accomplished as set forth above, or if accomplished

   pursuant to FED. R. Civ. P. 4. as to Defendant Imerys Talc America, only.

             Personal Care Products Council (“PCPC”). PCPC agrees to waive formal

   service of process in cases directly filed in the District of New Jersey pursuant to the

   Direct Filing Order. PCPC does not waive any defenses available to it by accepting

   alternative service. Service shall be deemed perfected upon PCPC when Plaintiffs

   provide Notice of filing of the Short Form Complaint along with the Short Form

    Complaint by email to PCPC’s counsel:

                     Thomas T. Locke: tlocke@seyfarth.com
                                             and
                     Patricia Casamento: pcasamentobmctwlaw.com

              In such instances, Plaintiff shall not need to serve the original complaint that was

    pending in this multidistrict litigation. The Short Form Complaint shall replace the

    original complaint that was pending in this multidistrict litigation.

    Cases Transferred to MDL No. 273$

              5.     For any case that is transferred to this Court pursuant to the Rules of

    the Judicial Panel on Multidistrict Litigation after the date of this Order (with the

    exception of the cases in which there is a Motion to Remand pending), a Short Form

    Complaint in the format set forth in Exhibit 1 to the Direct Filing Order shall be filed

    and properly served pursuant to paragraph 4, above, within thirty (30) days of the date

    of transfer to this Court. To the extent the original complaint that was pending in the

    case prior to the transfer of the case to this multidistrict litigation proceeding had been


                                                    4
    50461 157v.1
Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 5 of 6 PageID: 21057



   properly served on the Defendant(s) in the case, Plaintiffs shall serve the Short Form

   Complaint pursuant to paragraph 3, above.

              6.   For those cases transferred to the MDL in which there is a Motion to

    Remand pending, Plaintiffs shall not be required to file a Short Form Complaint until

    the motion has been decided. If the Motion to Remand is denied, Plaintiffs shall file a

    Short Form Complaint, in the format set forth in Exhibit 1 to the Direct Filing Order,

    for each individual Plaintiff within thirty (30) days from the date of the order denying

    the Motion to Remand.

              7.   If the original complaint that was filed prior to the transfer of the case to

    this multidistrict litigation had not been properly served on Defendants, and it remains

    not properly served as of the entry date of this Order, within ten days or within the

    time remaining under FED. R. Civ. P. 4(m), whichever is greater, Plaintiffs shall serve

    Defendants with the Short Form Complaint pursuant to paragraph 4, above, and

    Plaintiff shall not need to serve the original complaint that was pending in the case

    prior to its transfer to this multidistrict litigation. The Short Form Complaint shall

    replace the original complaint that was pending.

     Directly Filed Cases

              8.   For all cases that are filed directly in the District of New Jersey pursuant

    to the Direct Filing Order, Plaintiffs shall file a Short Form Complaint in the format set

     forth in Exhibit 1 to the Direct Filing Order. Short Form Complaints filed pursuant

    to the Direct Filing Order shall be served pursuant to paragraph 4, above.


                                                  5
    50461 157v.1
Case 3:16-md-02738-FLW-LHG Document 7462 Filed 10/12/18 Page 6 of 6 PageID: 21058




              This the   day of              ,   2018.




                                                 H n. Freda L. Wffson, U.S.D.J.




                                         6
    50461 157v.I
